Case 1:19-cv-00557-SEB-MJD Document 86 Filed 06/18/21 Page 1 of 6 PageID #: 331




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 ADAM BELL, individually and on behalf        )
 of a class of those similarly situated,      )
                                              )
                       Plaintiffs,            )
                                              )
                       v.                     )      No. 1:19-cv-557-SEB-MJD
                                              )
 SHERIFF OF HENRY COUNTY, in his              )
 official capacity, and                       )
 HENRY COUNTY, INDIANA                        )
                                              )
                       Defendants.            )

                                     90-DAY STATUS REPORT

        Come now the defendants, by counsel, and in accordance with the parties’ private

 settlement agreement, provide this 90-day status report.

               A. Summary of Current Development Construction of the New Jail

        Construction of the new jail is underway. The defendants are advised that the new jail is

 on track to be completed by the expected completion date. [Exhibit A.]

                                       B. Population of Jail

        On June 18, 2021, the population in the Henry County Jail was 112, including both male

 and female inmates.

                                        C. Current Staffing

        As of June 18, 2021, the Sheriff’s Office employed 23 full-time jail officers (including the

jail commander, assistant jail commander, and administrative assistant who performs correctional
Case 1:19-cv-00557-SEB-MJD Document 86 Filed 06/18/21 Page 2 of 6 PageID #: 332




duties as needed), and 10 part-time jail officers. There were 2 funded, but vacant full-time jail

officer positions and 10 funded, but vacant part-time jail officer positions.1

         The Sheriff has had difficulty attracting people to apply for the open jail officer positions.

County officials believe that this difficulty is attributable to peoples’ hesitancy to work in a

populous setting during the pandemic and the federal government’s generous COVID-related

unemployment benefits. On June 15, 2021, the Council and Commissioners agreed to undertake a

study of the wages being paid to jail officers by other Indiana counties as well as the GEO Group,

a private company that operates the New Castle Correctional Facility under a contract with the

Indiana Department of Correction. The study will assist county officials in evaluating the wages

being paid to Henry County’s jail officers.




                                         (continued next page)




 1
         Defendants’ prior 90-day Reports require correction. There are 25 fully-funded jail officer
 positions, including the jail commander, assistant jail commander, and the administrative assistant
 who performs correctional duties. Due to attrition and difficulties attracting qualified applicants,
 the Sheriff has had difficulties keeping all 25 positions filled. He is currently seeking to fill 2 full-
 time jail officer positions. The Sheriff does not have 17 dedicated part-time jail officer positions.
 He has a budget for part-time employees out of which he must also pay his civil process servers,
 courthouse security officers, and jail transport drivers. He aims to employ between 17 and 20 part-
 time jail officers. As of June 17, 2021, he has 7 to 10 open part-time jail officer positions that he
 is trying to fill.
                                                    2
Case 1:19-cv-00557-SEB-MJD Document 86 Filed 06/18/21 Page 3 of 6 PageID #: 333




                   D. Days that Jail Exceeded the 105 Agreed Population Cap

        In the last 90 days, the jail’s population was at or exceeded the 105 agreed population cap

 on the following dates:

                      DATE                                        POPULATION
  March 24                                           110
  March 25                                           108
  March 26                                           108
  March 27                                           109
  March 28                                           110
  March 29                                           107
  April 5                                            105
  April 18                                           105
  April 19                                           105
  April 21                                           105
  April 24                                           113
  April 25                                           109
  April 26                                           109
  April 27                                           107
  May 3                                              130
  May 4                                              109
  May 5                                              105
  May 7                                              107
  May 9                                              106
  May 10                                             105
  May 11                                             110
  May 12                                             109
  May 13                                             105
  May 22                                             108
  May 23                                             106
  May 24                                             107
  May 25                                             108
  May 26                                             110
  May 27                                             116
  May 28                                             113
  June 1                                             107
  June 2                                             106
  June 3                                             109
  June 4                                             114
  June 5                                             114
  June 6                                             114
  June 7                                             111
  June 8                                             110

                                                 3
Case 1:19-cv-00557-SEB-MJD Document 86 Filed 06/18/21 Page 4 of 6 PageID #: 334




  June 9                                               106
  June 10                                              107
  June 11                                              107
  June 12                                              109
  June 13                                              111
  June 14                                              114
  June 15                                              117
  June 16                                              117
  June 17                                              118
  June 18                                              112

        The difficulties maintaining the jail’s population at or below the agreed cap are related to

 the document attached hereto as Exhibit B.

             E. Opportunities for Exercise in the Indoor and/or Outdoor Recreation Areas

        In the last 90 days, opportunities for exercise in the indoor and/or outdoor recreation areas

 were provided as shown on the document attached hereto as Exhibit C. The opportunity for

 recreation was impacted by: (1) the need to use the indoor recreation yard in connection with the

 Sheriff’s ongoing efforts to protect against a COVID-19 outbreak by quarantining all incoming

 inmates for observation for a period of 14 days; and (2) personal and medical leave taken by several

 jail officers during the months of April and May making it particularly difficult for jail staff to run

 recreation during those months.

                            F. Summary of Documented Reports of Violence

        In the last 90 days, the following incidents of violence in the jail were documented.

                       DATE                                             SUMMARY
  March 25                                             Review of surveillance video revealed an
                                                       inmate swinging at another inmate in the
                                                       recreation yard. The apparent perpetrator was
                                                       removed from rec yard and placed in holding
                                                       cell.
  March 25                                             An inmate who had been released from the
                                                       WRAP to use the restroom resisted being
                                                       returned to the WRAP by making karate chop
                                                       type movements at officers, wrapping his leg
                                                       around one of the officer’s legs, and grabbing

                                                   4
Case 1:19-cv-00557-SEB-MJD Document 86 Filed 06/18/21 Page 5 of 6 PageID #: 335




                                           one male officer in the crotch. Officers gained
                                           control of the inmate and he was returned to
                                           the WRAP.
  April 16                                 Officers went hands on and also used a Taser
                                           to break up a fight. The two inmates involved
                                           were separated. When interviewed, one said
                                           the other had made fun of him because he
                                           passed gas and the situation escalated.
  April 18                                 Inmate hit another inmate in an apparent effort
                                           to force jail staff to move him to another
                                           housing unit and then said to jail staff, “I just
                                           hit him three times, can I get moved now?”
                                           The victim was asked if he wanted to press
                                           charges and said he did not.
  May 24                                   Officers saw cigarettes on floor in the padded
                                           cell. When they went in to retrieve the
                                           cigarettes, an inmate threw a pitcher of water
                                           on them.
  May 28                                   Officers were alerted that two inmates were
                                           about to fight. The two inmates at issue were
                                           removed from the housing unit and separated.
  June 7                                   Inmate reported to jail staff that another inmate
                                           had been beaten up. The victim was removed
                                           from the housing unit and given an ice pack.
                                           He was asked several times if he wanted to file
                                           charges against the perpetrator and said he did
                                           not.
  June 11                                  Inmate was observed with a towel that had
                                           blood on it. When asked what happened, he
                                           said he has night terrors and ends up doing
                                           things that he does not realize he has done. Jail
                                           staff suspected that he had been involved in a
                                           fight, but the inmate denied it and stuck with
                                           his night terrors story.


                                    Respectfully submitted,

                                    STEPHENSON MOROW & SEMLER


                                     /s/ Pamela G. Schneeman
                                    Pamela G. Schneeman
                                    Attorney No. 18142-53
                                    Attorney for defendants,


                                       5
Case 1:19-cv-00557-SEB-MJD Document 86 Filed 06/18/21 Page 6 of 6 PageID #: 336




                                               Sheriff of Henry County, in his official capacity,
                                               and Henry County, Indiana

 STEPHENSON MOROW & SEMLER
 3077 East 98th Street, Suite 240
 Indianapolis, IN 46280
 Telephone: (317) 844-3830
 Fax: (317) 573-4194
 Email: pschneeman@stephlaw.com



                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 18, 2021, a copy of the foregoing 90-DAY STATUS REPORT

 was filed electronically. Service of this document on any registered attorney who has appeared is

 by operation of the Court’s electronic case filing system.

         Kenneth J. Falk
         ACLU of Indiana
         1031 E. Washington Street
         Indianapolis, IN 46202
         kfalk@aclu-in.org

         Joel E. Harvey
         HAYES COPENHAVER CRIDER
         214 South Main Street
         New Castle, IN 47362
         jharvey@hcclaw.com

                                               /s/ Pamela G. Schneeman
                                               Pamela G. Schneeman

 STEPHENSON MOROW & SEMLER
 3077 East 98th Street, Suite 240
 Indianapolis, IN 46280
 Telephone: (317) 844-3830
 Fax: (317) 573-4194
 Email: pschneeman@stephlaw.com



 19-7045/pgs




                                                  6
